PER CURIAM.
We affirm appellant’s conviction, but remand for resentencing. The first reason given by the trial court for departure from the guidelines — that appellant was engaged in interstate as opposed to intrastate drug trafficking — does not constitute a clear and convincing reason for departure. While the second reason given by the trial court has been found to be a valid reason for departure, we are unable to say beyond a reasonable doubt that the trial court would have departed as it did, had it known the first reason it relied upon was invalid. Therefore, we reverse for re-sentencing. See Albritton v. State, 476 So.2d 158 (Fla.1985).
REVERSED for resentencing.
DELL and STONE, JJ., concur.
WALDEN, J., concurs in part and dissents in part with opinion.